DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to the amendment, filed on 01/04/2021.
Claims 1 and 15 have been amended. Claims 9-14 and 20 have been canceled.  Claims 1-8, 15-19 and 21-26 are presented for examination, with claims 1, 15 and 25 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 15-19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chaiken et al., US 2015/0074151 (hereinafter “Chaiken”),  in view Bauer et al., US 5884325 (hereinafter “Bauer”); and further in view of Jeong et al., US 2012/0173515 (hereinafter “Jeong”).

Regarding claim 1, Chaiken discloses a method, at a computation node of a database system, for managing storage of a primary database and a replica database, the method comprising:
storing, by the computation node (e.g.  Chaiken [0004] The system includes a cluster of compute nodes. Each of the compute nodes includes a processing unit, and a system memory), data in a first storage format (e.g. Chaiken [0004] preserving the ordinal order of the row to which the data belongs; Chaiken [0024] The DBMS 106 is software that facilitates the defining, creating, querying, updating, and administering of the DBMS' databases (not shown).  In an embodiment of the claimed subject matter, the DBMS 106 operates in a vectored query execution, i.e., batch mode, where batches of data from multiple tuples (stored column-wise) are processed as a group.  A tuple is an ordered list of elements, such as a row in a typical relational database table.  The vectorized query execution mode is an alternative to a row sequential mode, where queries are processed by the tuple; Chaiken [0082] After the rows within a row group have been rearranged, each column segment is compressed independently using RLE compression or bit packing.  RLE compression stores data as a sequence of <value, count> pairs.  The actual value is a 32-bit or 64-bit number containing either an encoded value or the original value) at the primary database of a first processing node, the first processing node comprising a first central processing unit (CPU) and a first memory (Chaiken ), the primary database being queryable using database queries (Chaiken [0024] and Fig. 4, e.g. The DBMS is software that facilitates the defining, creating, querying, updating, and administering of the DBMS' databases.  [0056]-[0057], e.g. use the DBMS’query processor for processing data (e.g. SQL commands)), the first storage format being one of a row store (RS) storage format or a column store (CS) storage format (e.g. Chaiken [0076], e.g.  columnar/column-wise format or row-oriented (such as CSV format), and the data being arranged in a first sequence of rows at the primary database (e.g. Chaiken [0076] row ordering. [0025], The data is stored in chunks of approximately one million rows, called row groups.  Each column of a row group, called a column segment); 
storing, by the computation node, the data in a second storage format (Chaiken [0054] and [0076] e.g. columnar/column-wise format) at the replica database of a second processing node separate from the first processing node, the second processing node comprising a second CPU and a second memory (Chaiken [0023]-[0025] and [0031], e.g.  a secondary dictionary. The secondary dictionary is an index for the DBMS is stored in the database of one of computer nodes. Each of the compute nodes includes a processing unit, and a system memory.  In the cluster 100, multiple DBMSs 106, e.g., multiple DBMS engines, each running on separate nodes.  [0025], e.g. a secondary dictionary for repeatedly occurring values [interpreted as the replica database].  Chaiken [0046], e.g.  To be able to query the ECF datasets 108, an table is created in the DBMS 106 that includes the columns being queried. Each row group of the ECF datasets 108 is attached to the empty table by using an ECF operator 112. The attach is a non-complex metadata operation. Thus, the ECF datasets 108 are available for querying immediately after the attach operation completes (e.g. Chaiken [0038] convert, replicated, backed up). Attaching a row group involves reading the metadata for the row group, and updating a DBMS catalog), the replica database being queryable using database queries (Chaiken [0056]-[0057] and Fig. 4, e.g. use the DBMS' query processor for processing data in ECF, or other formats, such as, CSV (e.g. SQL commands)), the second storage format being the other one of the RS storage format or the CS storage format, the data being arranged in a second sequence of rows at the replica database (e.g. Chaiken [0076] Converting the data from a row-oriented representation (such as CSV format) into columnar format consists of the following three steps: encoding column values, determining optimal row ordering, and compressing each column), wherein the data is stored in the first sequence of rows in the first format at the primary database and in the second sequence of rows in the second storage format at the replica database (Chaiken [0025], e.g.  a primary dictionary and a secondary dictionary for repeatedly occurring values);
the primary database and the replica database each store a copy of the data in different storage formats that is queryable (Chaiken [0004], [0023]-[0025], [0056]-[0057] and [0076], e.g.  a primary/secondary dictionary is an index for the DBMS is stored in the database of one of computer nodes in columnar/column-wise format or row-oriented (such as CSV format).  The DBMS is software that facilitates the defining, creating, querying, updating, and );
executing, by the computation node, the query on the data by accessing the copy of the data at the primary database of the first processing node according to the first storage format to execute the first query operation, and accessing the copy of the data at the replica database of the second processing node according to the second storage format to execute the second query operation (Chaiken: Fig. 1, Fig. 4, [0023]-[0025], [0028], [0056]-[0058], e.g. DBMS is software that facilitates the defining, creating, querying, updating, and administering of the DBMS' databases. Use the DBMS’query processor for processing data (e.g. SQL commands). The compute job 116, in compute node, may be a computer program coded in a query language, similar to the structured query language (SQL), compiled to use ECF operations 112 that enable access to the ECF datasets 108. The ECF operators 112 include operators that allow data in ECF format (e.g. columnar/column-wise format or row-oriented (such as CSV format)) to be exported from, imported to, queried, or otherwise-processed, by the DBMS 106. The ECF operators 112 also include operations for querying attached external ECF datasets 108 without importing the data into the DBMS 106).
Chaiken does not explicitly disclose: 
synchronizing, by the computation node, the data between the primary database and the replica database by aligning the first sequence of rows with the second sequence of rows according to sequence numbers assigned to the first sequence of rows and the second sequence of row;
	Bauer teaches: 
Bauer: col. 2, lines 23-67, e.g. computing system embodying the invention includes a server computer having a central database [interpreted as primary database] for storing data therein and any number of client computers having a remote database [interpreted as replica database] which includes data replicated from the central database. Both the remote database and the central database organize the data as any number of collections of data with the data being representable as row and columns. A database synchronizer divided between at least one client and a server is used to synchronize the central database and the remote database at an arbitrary time selected by each client. The database synchronizer uses the table correspondence as a common reference between the client and server to identify the tables and columns of the databases which it is to synchronize) by aligning the first sequence of rows with the second sequence of rows according to sequence numbers assigned to the first sequence of rows and the second sequence of row (Bauer: col. 3, lines 12-19, col. 16, lines 13-33 and Figs. 9A-9B, e.g. the clients and server cooperatively maintain a catalog structure on each computer. Catalogs on the client and server manifest table correspondences that list in a common, indexed order all the columns of the replicated tables on that computer. That is, a replicated column on the server and the replica column on the client have the same index value into the respective table correspondences.  FIGS. 9A and 9B are schematic diagrams of a table view of a replicated server-side and client-side database table, respectively. As illustrated, the server table view Ts is a filtered subset of the central database both the server table Ts and the client table Tc have two common rows, each having a unique key value. In the illustrated example, the rows for key values "1" (i.e., R(1)) and "4" (i.e., R(4)) are replicated at the client); and
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a system and method to process a dataset with a database management system (DBMS) engine as disclosed by Chaiken to include a system for synchronizing shared data between computers as taught by Bauer to minimize the cost of synchronization by reducing communication costs and delays in synchronizing the database data (Bauer: col. 1, lines 55-58).
Chaiken discloses executing … the database query … (Chaiken: Fig. 1, Fig. 4, [0023]-[0025], [0028], [0056]-[0058]).
However, Chaiken, in view of Bauer, does not explicitly disclose:  
the single database query … to the first storage format…, and … to the second storage format;
a query plan;
generating, by the computation node, a query plan to execute a single database query on the data according to a type of the single database query, with the query plan comprising a first query operation to be executed according to the first storage format and a second query operation to be executed according to the second storage format.
Jeong teaches:
Jeong: [0030], e.g. query 142 may be a mixed query containing both row query operators and column query operators);
a query plan (Jeong: [0025]-[0026], e.g. as shown in FIG. 1. DBMS 140 may include a query processor (see FIG. 3) for accepting query 142, deriving and executing a query plan and providing output data 144 to a computer 110. The term "query plan" as used herein may refer to an ordered set of steps executed by a DBMS to access or modify one or more data items within a database).
generating, by the computation node, a query plan to execute a database query on the data according to a type of the database query, with the query plan comprising a first query operation to be executed according to the first storage format and a second query operation to be executed according to the second storage format (Jeong: [0031]-[0032], e.g. As shown in FIG. 3, query 305 may be received by DBMS 300 and contain both row- and column-formatted query operators. More specifically, query 305 may request both transactional and analytical processing of data items stored in database 350. Upon receiving query 305, query processor 310 may recognize that query 305 contains both row- and column-formatted query operators and identify that at least one of the query operators is formatted differently than the storage model of one or more of the data items subject to processing for query 305. Query processor 310 may then call row-to-column format converter 330 or column-to-row format converter 340, depending on the storage model format of each data item being processed, to convert the format of data used by a query operator of a different format to a format that matches the primary index access, secondary index access, full file scan, sequential, etc.) and relational table join algorithms (e.g., merge join, sort-merge join, hash join, product join, nested loop join, etc.)); and
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a system and method to process a dataset with a database management system (DBMS) engine as disclosed by Chaiken in view of Bauer to include devices, methods and systems for processing database queries using format conversion as taught by Jeong to provide advantageously increase the number of possible query plans that return proper results and, in Jeong: [0034]).

Regarding claim 2, Chaiken further discloses, wherein the first storage format is the RS storage format and the second storage format is the CS storage format (Chaiken [0076] Converting the data from a row-oriented representation (such as CSV format) [as RS] into columnar format e.g. columnar/column-wise format [as CS]); with the method further comprising:
before storing the data, determining a sequence of rows of the data in order to improve compression efficiency at the CS storage format (e.g. Chaiken [0076] row ordering).

Regarding claim 3, Chaiken further discloses, wherein:
storing the data in the primary database includes storing each group of rows in a plurality of groups of rows in the data into a heap file of a fixed length (Chaiken: [0032], e.g. converting bulk data to ECF, and loading the ECF data into the DBMS); and 
storing the data in the replica database includes storing a fixed number of columns in each group of rows into a corresponding compression unit (CU) of a fixed number of entries (Chaiken: [0082], e.g. RLE compression stores data as a sequence of <value, count> pairs).

Regarding claim 4, Chaiken further discloses, wherein the heap file includes a sequence number indicating a first row in the group of rows (e.g. Chaiken [0076]-[0077] row ordering).

Regarding claim 5, Chaiken further discloses, wherein the heap file storing the group of rows includes or is associated with a CU descriptor pointing to the corresponding CU storing the group of rows (Chaiken: [0004] and [0032], e.g. stores the data in each row group in a columnar organization).

Regarding claim 6, Chaiken further discloses, wherein the CU descriptor includes a deletion bitmap field for flagging deleted rows, where each bit represents a row in the CU (Chaiken [0027], e.g. creates, reads, updates, and deletes: databases, tables, or other structures and data).

Regarding claim 7, Chaiken further discloses, wherein the CU descriptor indicates a total number of rows in the corresponding CU (Chaiken [0054], e.g. read the data in columnar format, and replace the columnar format with equivalent rows).

Regarding claim 8, Chaiken further discloses, wherein the first storage format is the CS storage format (Chaiken [0023], e.g. columnar format) and the second storage format is the RS storage format (Chaiken [0023], e.g. row format) with the method further comprising:
before storing the data, determining a sequence of rows of the data in order to improve compression efficiency at the CS storage format (Chaiken [0077], e.g. replace the columnar format with equivalent rows).

Claims 15-19 recited a network component for managing storage of a primary database and a replica database, the network component comprising:
Chaiken: Fig. 8); and
a non-transitory computer readable storage medium (Chaiken: Fig. 8 and [0019]) storing programming for execution by the at least one processor, the programming including instructions to performing similar steps as steps in claims 1-8.  Therefore, claims 15-19 are rejected by the same reasons as discussed in claims 1-8.

Regarding claim 21, Chaiken and Bauer in combination further disclose, wherein:
the data is from a data table comprising a third sequence of rows (Bauer, Fig. 8A, e.g.  the rows’ number in Fig. 8A; wherein, the fourth row R412 has been interpreted as a third sequence of rows); and 
the method further comprises:
compressing a plurality of columns in the third sequence of rows of the data table into a compression unit (CU) for the CS storage format, wherein the third sequence of rows is in an order suitable for the CS storage format (Chaiken [0024] e.g.,  As illustrated in Fig. 8B, the first row R122 of the client table 22x-a is a replicated subset of the first row R112 of the central database table 12a. The second row R222 of the client table 22x-a is a replicated subset of the fourth row R412 of the central database table 12a. Only the first, second and fourth columns C112, C212, C412 of the central database table 12a are replicated to the columns C122, C222, C322 of the client table 22x-a); and
inserting rows of the third sequence of rows into a heap file for the RS storage format, wherein the rows of the third sequence of rows in the heap file are ordered in the RS storage format in an order that is suitable for the CS storage format (Chaiken [0025] and ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a system and method to process a dataset with a database management system (DBMS) engine as disclosed by Chaiken to include a system for synchronizing shared data between computers as taught by Bauer to minimize the cost of synchronization by reducing communication costs and delays in synchronizing the database data (Bauer: col. 1, lines 55-58).

Regarding claim 22, Chaiken further discloses, repeating the compressing and inserting until all rows in the data table are stored in the CS storage format and the RS storage format (Chaiken [0025] and [0032], e.g. Lock contentions may repeatedly result from inserting a large number of rows into a heap holding a database table, or from index construction).

Claims 23-24 are similar to subject matter of claims 21-22.  Therefore, claims 23-24 are rejected by the same reasons as discussed in claims 21-22.

Claims 25 and 26 are similar to subject matter of claims 1 and 21.  Therefore, claims 25 and 26 are rejected by the same reasons as discussed in claims 1 and 21.



Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered; a new ground of rejection is made in view of amendment filed on 01/04/2021.

Applicant argues: Chaiken does not suggest that copies of the same recurring value in the respective primary and secondary dictionaries are accessed to execute different query operations during the same database query.
In response: The Examiner respectfully submits that as acknowledged by the Applicant Chaiken does disclose, teach or suggest a primary dictionary and a secondary dictionary stored in the database in different formats, e.g., 
the primary database and the replica database each store a copy of the data in different storage formats that is queryable (Chaiken [0004], [0023]-[0025], [0056]-[0057] and [0076], e.g.  a primary/secondary dictionary is an index for the DBMS is stored in the database of one of computer nodes in columnar/column-wise format or row-oriented (such as CSV format).  The DBMS is software that facilitates the defining, creating, querying, updating, and administering of the DBMS' databases. Use the DBMS’query processor for processing data (e.g. SQL commands)).
However, Chaiken does not suggest the amended limitation “the same database query executes different query operations”.
Jeong has been cited to teach the limitation, e.g.,  (Jeong: [0030], e.g. query 142 may be a mixed query containing both row query operators and column query operators).
Therefore, Chaiken and Jeong in combination disclose the argued limitation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153